  Case 1:21-cv-00789-MN Document 10 Filed 09/13/21 Page 1 of 1 PageID #: 88




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

                                                  )
NITETEK LICENSING LLC,                            )
                                                  )
                       Plaintiff,                 )
                                                  )
       v.                                         )
                                                  )          C.A. No. 21-789-MN
                                                  )
HILLSTONE NETWORKS CORP.,                         )
                                                  )
                       Defendant.                 )
                                                  )
                                                  )

                            JOINT STIPULATION OF DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Nitetek

Licensing LLC and Defendant Hillstone Networks Corp. hereby stipulate and agree that the

above-captioned action, including all claims, counterclaims, and affirmative defenses, is hereby

dismissed with prejudice, and without costs, disbursements, or attorneys’ fees to any party.

 GAWTHROP GREENWOOD, PC                               YOUNG CONAWAY STARGATT
                                                        & TAYLOR, LLP

  /s/ David W. deBruin                                 /s/ Robert M. Vrana
 David W. deBruin (No. 4846)                          Robert M. Vrana (No. 5666)
 3711 Kennett Pike, Suite 100                         Rodney Square
 Wilmington, DE 19807                                 1000 North King Street
 (302) 777-5353                                       Wilmington, DE 19801
 ddebruin@gawthrop.com                                (302) 571-6600
                                                      rvrana@ycst.com
 Attorneys for Plaintiff
                                                      Attorneys for Defendant
 Dated: September 13, 2021

               SO ORDERED this ___ day of __________, 2021.


                                                      ___________________________________
                                                        United States District Judge
